Citation Nr: 1423270	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-36 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increases in the ratings assigned for service-connected lumbar degenerative disc disease (DDD), currently assigned "staged" ratings of 10 percent from October 3, 2006, 20 percent from February 20, 2009, and 40 percent from June 1, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar DDD with an evaluation of 10 percent, effective October 3, 2006.  In November 2009, the RO increased the Veteran's rating to 20 percent, effective February 20, 2009.  In June 2013, the RO increased the Veteran's rating to 40 percent, effective June 1, 2012.  In March 2014, the Veteran was scheduled for a Travel Board hearing; however, he cancelled this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The Board notes that a June 2013 rating decision granted the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  As such, this matter is no longer before the Board.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected lumbar DDD, the Board notes that a June 2012 private treatment record noted that he had thoracolumbar flexion limited to 5 degrees.  He was last afforded a VA examination in May 2009.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records relevant to the claim on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar DDD.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



